Carpenter, J.
On the trial of this case the State offered three members of the grand jury that indicted the prisoner to testify to declarations made by him in their hearing-in the grand jury room. To the admission of this *410evidence counsel fot the prisoner objected, but the court admitted it. This is assigned as one of the reasons of appeal.
The objection is, in effect, that everything which transpired in the jury room is privileged and cannot be divulged. This claim is founded partly on the grand juror’s oath, one clause of which is, “ the secrets of the cause, your own, and your fellows’, you will duly observe and keep.” Proceedings before and by the grand jury may be classified as follow's: — the' taking of testimony, the deliberations, and the voting. In reSpept to the deliberations we know of no reason why the obligation of seeresy should not be perpetual. It is due to the jurors themselves that their views and opinions should never be called in question or made public. In no other way can complete independence and freedom of action be secured. We are aware of no case in which it has been deemed necessary to-require any juror to disclose his own or his fellows’ action in this ■ regard.
The voting should be regarded as equally sacred, with one possible exception; if a mistake^ occurs, and a bill is returned as a true bill, when the requisite number did not so vote, on a motion to quash the indictment perhaps'in the interest of justice that fact might be shown. To that effect we believe there are some decisions.
Some of the reasons given for keeping the testimony secret are temporary in their nature, and some do not exist under our practice where the prisoner is before the grand jury; nevertheless the oath and the policy of the law have ever regarded the testimony as among the secrets of the grand jury room. Not however inflexibly so. In State v. Fasset, 16 Conn., 457, the court notices two exceptions— in prosecutions for perjury, and in case witnesses testify differently on the trial. Perhaps it would be proper to say that the oath has this implied qualification, that the testimony is to be kept secret unless a disclosure is required in some legal proceeding. It does not seem that the policy of the law should require it to be kept secret at the expense of justice. And so the weight of authority outside of this *411state seems to be, that where public justice or the rights of parties require it, the testimony before the grand jury may be shown.
“ When the' purposes of the seeresy are accomplished, it is the better opinion, contrary perhaps to some cases, but maintained in most, that any revelations of the grand jury’s doings may be made which justice demands.” 1 Bishop’s Criminal Procedure, (3d ed.,) § 857. “ The answers and other testimony, which are voluntarily given by a witness in any cause or proceeding, civil or criminal,—as before & commissioner in bankruptcy, a committee of the legislature, a committing magistrate, a grand jury, a coroner, a fire inquest, or any court in an ordinary law suit, are, as admissions or confessions, competent evidence against him on any issue in a criminal cause to which they are pertinent.” Id. § 1255.
In State v. Wood, 53 N. Hamp., 484, Sargeant, C. J., states the weight of authority now to be, “that a grand juror may be compelled to testify when necessary to promote the cause of justice, what the' witnesses before the grand jury testify to, either to contradict such witnesses or otherwise.”
In State v. Benner, 64 Maine, 267, the court says:— “ But the oath of the grand juror does not prohibit his testifying what was sworn before the grand jury, when the evidence is required for the purposes of public justice or the establishment of private rights * * *' So in all cases when necessary for the protection of the rights of parties, whether civil or criminal, grand jurors may be witnesses. Such seems the result of the most carefully considered decisions in this country.”
In Benedict v. Hunt, 43 Ind. 381, it is said that “ the oath of grand jurors does not prevent the public, or an individual, from proving by one of the jurors, in a court of justice, what passed before the, grand jury.”
In Jones v. Turpin, 6 Heiskell, (Tenn.,) 181, it is said that “ when these ends have been accomplished the entire purpose of seeresy is effected, and if at a subsequent period it *412shall become necessary to the attainment of justice and the vindication’of truth and right in a judicial tribunal that the conduct and testimony of prosecutors and witnesses shall be inquired into, there is no reason why it should not be done.”
In Cordon v. The Commonwealth, 92 Penn. St., 216, it is said that “on no sound principle can it be said that a witness who has testified before a grand jury shall be permitted to claim that his evidence was a privileged communication, so that it shall not be shown under the direction of the court, whenever it becomes material in the administration of justice. It is material when the evidence is necessary to protect public or’private rights.”
We make these quotations, not for the purpose of showing what the law is in this state, but for the purpose of showing the principles which prevail in other jurisdictions. The case of State v. Fasset, supra, may be regarded as somewhat inconsistent with the broad principles elsewhere enunciated. It is doubtful whether the court intended to go further than the two exceptions there noticed. If now, or if at any time hereafter, the court should adopt the same principles, it would open up a new and interesting field of inquiry—whether in all cases, withoutreference to the parties, the amount involved, or the character of the ease, the court will require the secrets of the jury room to be divulged. And if not, where will the line be drawn ? Obviously questions may arise of some nicety and not a little difficulty.
It would seem as though the sentiment of the state has hitherto limited the exceptions to prosecutions for perjury, and to contradicting witnesses. Whether it is wise to go further we will not now undertake to say. It is not probable that many, if any, eases not embraced in one of the two classes named will ever arise. Those two classes will be likely to embrace every possible ease in which public interests are involved; and it is difficult to conceive how the rights of parties in civil actions can be made to depend upon the regular and ordinary proceedings of a grand jury. When such a case does arise, then will be the proper time to consider the question to which we have alluded.
*413The question now before us is of a different character. It is whether the declarations of the prisoner, made to two or three individuals, not as jurors, and forming no part of their proceedings, must be excluded merely because they were made in the grand jury room, and the witnesses who heard them were jurors. No case cited has gone quite so far as this. The declarations sworn to by the witnesses were in no proper sense a part of the secrets of the cause. They relate to the prisoner, it is true, and tend to connect him with the crime j but they were in no wise connected with the investigation. They were not and. could not have been properly elicited by the grand jury. They had no right to allow the prisoner to testify, or even to make a statement. His statements were wholly voluntary, and they appear to have been made when the proceedings were at a standstill— probably while waiting for a witness to come- in. Suppose that, under such circumstances, he had chosen to make an unqualified confession that he was the murderer. Can it be seriously claimed that evidence of such a confession would have been inadmissible ? It was no part of the duty of the grand jury to procure sucha confession. In listening to it they stood upon the same footing with any other person who might have happened to hear it, and may with the same propriety testify to it. The statements made in this case do not differ in principle from full confessions. We think there was no error in admitting this evidence.
On the trial the prosecution offered to give in evidence the testimony of the prisoner before the coroner. He was summoned there as a witness. The finding is that “ Coffee made certain voluntary statements under oath in answer to questions put by the coroner, after the latter had cautioned Coffee that he need not say anything unless he chose; that he could not compel him to make any statement, but that if he desired he might make any statement; that he, the coroner, would take it, and that he need not say anything unless he had a mind to.” His testimony was not a confession, or in the nature of a confession, but was simply a statement of what he did and where he was during the evening on which Way came *414to his death. Counsel for the prisoner objected to the admission of this evidence, but the court admitted- it. This also is .assigned as a reason of appeal. The proceeding by the coroner was under the statute (Gen. Statutes § 2016) which gives him power to compel the attendance and testimony of witnesses by subpoena and capias, and to punish for contempt, etc.
In considering whether this evidence was or was not admissible, two things are to be kept in mind :—first, that it was not a confession by the prisoner, but simply a statement in relation to his own doings and whereabouts on that evening; and, second, that the proceeding' was not a judicial examination by a magistrate of a person under arrest for a crime, but was simply the taking of the testimony of a witness who was supposed to have-some knowledge concerning the matter under investigation.
The rules and safeguards which the law charitably throws around confessions for the purpose of protecting persons accused of crime from the consequences of their own folly or weakness, can have but a limited application to facts and circumstances which are only important as they consist with or differ from other facts proved or admitted. A person may be induced by hope or fear to confess guilt when he is in fact innocent, hoping thereby to escape some of the consequences of an unfortunate combination of circumstances. In such cases there is an apparent intention to confess a crime; and sometimes a party will go so far as to concoct a chain of circumstances, ail of which is false, in order to inake his story appear plausible. But if there is no intention to admit guilt, but only to relate truthfully events as they transpired, there is little or no ground for the operations of hope or fear. If he is really innocent the actual facts will be better for him ordinarily than any story he can devise. If guilty, and he desires to conceal facts, or to make statements which are not true, he does so, not in expectation of favor, or in consequence of threats, but in the hope that he may be able to clear himself by his own devices. In eithér ease there is no danger that the story is induced by fear or *415hope, at least such fear or hope as leads to erroneous confessions of guilt. In this case there were no threats to cause fear and no promises to induce hope.
Was the prisoner in such a state óf mental excitement caused by terror and apprehension as to render his statements unreliable? There is no evidence of it; no indication that he was not perfectly cool and self-possessed. But if otherwise, that seems to be a matter affecting the weight of the evidence rather than its admissibility.
There can be no pretense that there was any actual compulsion. The prisoner was distinctly informed that he might testify or not as he pleased—that no compulsion would be used. Any intimation that his testimony was not voluntarily and freely given imputes to him a very low degree of intelligence.
Was there legal compulsion ? We must remember that this was not a judicial examination of a prisoner in respect to a crime charged against him. Such a proceeding is unknown to our practice. Where it exists it is regulated by statute, which provides such safeguards as are deemed essential.
In this state the salutary principle embodied in the constitution—that no man is bound to criminate himself—has ever been rigidly adhered to. Prior to the statute which allows a party accused of crime to be a witness in his own behalf, he was at liberty to make a statement explanatory of his alleged or apparent connection with the offense. That statement oftentimes appeared in evidence on the trial for or against him. If it did not so appear his counsel rarely failed to use it with good effect, by way of illustration or supposition: If the statement was in the nature of a confession the transaction was carefully scrutinized to see that it was not induced by official promises or threats.
The statute permitting him to testify carefully avoids all compulsion, and if he declines to be a- witness that circumstance may not be commented on either by court or counsel. Thus it is that in every stage of the proceeding the law guards with anxious solicitude the rights of parties accused *416of crime. We see nothing in the action of the coroner in this case which offends the policy of the law in that regard. The reasoning that would exclude this testimony would with equal propriety exclude the testimony of an accused party who voluntarily takes the stand in his own behalf on the trial.
We do not care to quote extensively from decided cases. The ease of Hendrickson v. The People, 10 N. York, 13, sustains our position. The case of The People v. McMahon, 15 N. York, 384, is a case which appears to be somewhat inconsistent with it. In those two cases the law on this subject is exhaustively considered. In Teachout v. The People, 41 N. York, 7, and in The People v. McGloin, 91 N. York, 241, the same subject was again under consideration, and Hendrickson v. The People was affirmed, and that now seems to be the settled law of that state. One important' test in those cases is the reliability of the statements of the accused. If they appear to be unreliable from any cause, according to those cases, they are to be excluded. We also refer to Snyder v. The State, 59 Ind., 105, State v. Gilman, 51 Maine, 206, Commonwealth v. King, 8 Gray, 501, and Commonwealth v. Bradford, 126 Mass., 42.
The statement of Mason,.hhe conductor on the train on which it is said that the prisoner went from Stony Creek to Guilford on the night of the homicide, made to Clark, another conductor on the same road, the next morning, in the • conductors’ room at New Haven, in connection with putting a watch in his ticket box, respecting the person from whom he received it, the time and place when and where, and the purpose for which it was taken, was clearly inadmissible.
So far as it pertained to any act which it could be claimed to explain, it was the act of placing the watch in the box ; but this was an act already testified to and about which there was no question; and besides this, it was.of no importance whatever. The real object of the defendant’s counsel was to get in the statement of Mason as "having an importance of its own, but it was clearly only a narrative *417of a past transaction, and a declaration of that sort can not become a part of a present act.
We are unable to see that there was anything objectionable in the manner of stating to the jury the claims of the parties. The facts referred to were referred to as claims. We think the court did not assume, and was not understood to assume, that any disputed fact was proved; much less did it express an opinion as to the weight of evidence. Taking the charge as a whole, we think the case was fairly submitted to the jury.
'Nor is the reference by the court to circumstantial evidence objectionable, when taken in connection with other parts of the charge and the claims of the parties. ‘ It is insisted that it was a disputed point whether any crime was committed. But that was necessarily involved in the question as to the guilt or innocence of the accused, and that question was fairly submitted to the jury. It is true the court said—“ The evidence connecting the prisoner with this crime is circumstantial.” This seems to assume that a crime was committed ; but it must be remembered that the court had previously submitted to them the question whether Way’s death was the result of an accident or of a crime. We think the jury could not have understood from this casual expression that the court intended to withdraw that question from their consideration, or that he was expressing any opinion on that subject. He incidentally alluded to it as a crime in explaining the nature and effect of circumstantial evidence. We cannot believe that it had the effect of misleading the jury. To suppose that it did imputes to them much less than ordinary intelligence. To grant a new trial for such an unguarded expression (if it was such), would render precarious many verdicts and would not sub-serve the cause of justice. Besides, there was no assumption that the crime was committed by the prisoner, for in that immediate connection the question as to his guilt or innocence was clearly, fully and impartially submitted to the jury.
The judge told the jury, in substance, that in his opinion *418the evidence was not equivalent to the testimony of two witnesses, and did not warrant them in finding a verdict of murder in the first degree; and added, “ and I believe, gentlemen, I may say that the State does not claim that.” We cannot regard this as a direction how to find a verdict; it was simply eliminating from the case a question which the State did not make, and therefore one they need not consider. In doing so he expressed an opinion that the higher' and greater offense was not proved. Of this the accused cannot'complain. The point of his complaint is that the jury might infer that the court thought the evidence was sufficient to warrant a verdict of murder in the second degree, and that it was the duty of the jury to return such a verdict. This is hypercritical; at least it is hardly a just criticism. The judge was bound to submit that question to the jury without expressing any opinion of his own. It is difficult to conceive how it could have been more impartially and justly submitted than it was.
It is unnecessary for us to say much about the evidence. The legal principles applicable to a motion for a new trial for a verdict against the evidence are so firmly established and so well understood that it is unnecessary to repeat them. For that reason we are not accustomed to report cases that depend wholly upon a matter of fact, the weight of evidence. It can serve no useful purpose for us to go through with the voluminous testimony in this case, analyze it,'weigh it, and give our opinion upon it. Suffice it to say, that aside from the testimony of Mason, one of the witnesses for the defense* the evidence seems to make a pretty strong case against the accused. The jury may have regarded Mason’s testimony as wholly unworthy of credit. In that event they were justified in returning the verdict they did. They may have attached some importance to it, and still have been satisfied from all the evidence that Coffee was criminally concerned in the death of Way. In that event we can hardly say that the jury misunderstood the evidence, applied any wrong principle in considering it, or were actuated by any Corrupt or improper motive.
*419We find no error in the judgment and do not grant a new trial.
In this opinion the other judges concurred.